Title: Circular to the Commanding Officers of Several Virginia Regiments, 7 April 1777
From: Washington, George
To: Commanding Officers of Several Virginia Regiments



Sir
[Morristown, 7 April 1777]

I am informed, and indeed I have observed, that the men of your Regiment are so exceedingly bare of necessaries that it not only contributes to their unhealthiness, but renders them absolutely unfit to take the feild. Inattention to the Wants of Soldiers marks the bad officer—it does more, it reasonably removes that Confidence on which the officer’s Honour & Reputation must depend—As there is Cloathing now here, I desire you may immediately cause inquiry to be made into what is wanting, and make returns, that if the things wanted are not here, they may be ordered on. If advantage is not taken to supply the Men now we have a little leisure time, they will be miserable and naked during the active part of the Campaign.
